Mikoll and Harvey, JJ.,
dissent and vote to modify in a memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent.
Supreme Court properly found that there was no agreement as to the fee arrangement between plaintiff and Wagar and, thus, Wagar’s fee must be determined on a quantum meruit basis (see, Jacobson v Sassower, 66 NY2d 991; Teichner v W & J Holsteins, 64 NY2d 977). The fee of $75 per hour set by Wagar and fixed by the court does not appear to be unreasonable in the community. Although the court purported to use a quantum meruit calculation, it did not explain how it arrived at the fee of $7,000 for services and stated that any hourly rate would be meaningless. The court also did not include travel time.
Wagar furnished Supreme Court with a detailed statement of account specifying the services performed, the time expended and her hourly rate, sufficient to determine a reasonable fee (see, Matter of Jackson, 120 AD2d 309, 315-316, lv denied 69 NY2d 608). However, the court erred in not giving more weight to claimed hours expended. It does not appear that Supreme Court ascertained and removed from consideration hours that were excessive or unjustified. Accordingly, there should be a remittal to Supreme Court to determine the actual number of hours properly attributable to Wagar’s legal work on this case and to award fees for travel time.